UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC20549 FORM N-PX ANNUAL REPORT OF PROXY VOTING RECORD OF REGISTERED MANAGEMENT INVESTMENTCOMPANY Investment Company Act file number 811-07822 AMERICAN CENTURY INVESTMENT TRUST (Exact name of registrant as specified in charter) 4, KANSAS CITY, MISSOURI (Address of principal executive offices) (Zip Code) CHARLES A. ETHERINGTON, 4 KANSAS CITY, MISSOURI64111 (Name and address of agent for service) Registrant’s telephone number, including area code: 816-531-5575 Date of fiscal year end: 03-31 Date of reporting period: 07-01-2010 – 06-30-2011 Item 1.Proxy Voting Record. CORE PLUS PRIDE INTERNATIONAL, INC. Ticker: PDE Security ID: 74153QAH5 Meeting Date: MAY 27, 2011 Meeting Type: Written Consent Record Date: MAY 06, 2011 # Proposal Mgt Rec Vote Cast Sponsor 1 The Amendments For For Management DIVERSIFIED BOND There were no matters relating to a portfolio security considered at any shareholder meetings held during the reporting period and with respect to which the registrant was entitled to vote. HIGH-YIELD There were no matters relating to a portfolio security considered at any shareholder meetings held during the reporting period and with respect to which the registrant was entitled to vote. INFLATION PROTECTION BOND There were no matters relating to a portfolio security considered at any shareholder meetings held during the reporting period and with respect to which the registrant was entitled to vote. NT DIVERSIFIED BOND PRIDE INTERNATIONAL, INC. Ticker: PDE Security ID: 74153QAH5 Meeting Date: MAY 27, 2011 Meeting Type: Written Consent Record Date: MAY 06, 2011 # Proposal Mgt Rec Vote Cast Sponsor 1 The Amendments For For Management PREMIUM MONEY MARKET There were no matters relating to a portfolio security considered at any shareholder meetings held during the reporting period and with respect to which the registrant was entitled to vote. PRIME MONEY MARKET There were no matters relating to a portfolio security considered at any shareholder meetings held during the reporting period and with respect to which the registrant was entitled to vote. SHORT DURATION There were no matters relating to a portfolio security considered at any shareholder meetings held during the reporting period and with respect to which the registrant was entitled to vote.
